Citation Nr: 1125398	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  11-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a retroactive effective date of December 1, 1978, for a grant of additional compensation for a dependent spouse.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1940 to December 1945.  He died in June 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an action by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for VA benefits was received in February 1946; he indicated a single marital status on this form.

2.  The Veteran was in receipt of a combined 30 percent rating effective from March 1948.

3.  The Veteran died in June 2008.

4.  The appellant filed a claim for burial benefits, which was received in July 2008 at that time she submitted evidence showing the date and location of her marriage to the Veteran.

5.  The evidence of record indicates that the appellant and Veteran were married in December 1946.  

6.  VA did not receive notice that the Veteran was married and had a dependent spouse until after his death in July 2008.  



CONCLUSION OF LAW

The criteria for a retroactive effective date of December 1, 1978, for a grant of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5103, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.4, 3.204, 3.205, 3.216, 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more rating may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:

(1) Date of claim; this term means the following listed in their order of applicability:

(i) Date of veteran's marriage, . . . , if the evidence is received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action.

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The essential facts are not in dispute.  The appellant is the surviving wife of the deceased Veteran.  He filed an original claim for service connection in February 1946, indicating his marital status was single.  Service connection was granted for several disabilities and he was in receipt of a combined 30 percent rating effective from March 1948.  

The Veteran died in June 2008.  The appellant filed a claim for burial benefits which was received in July 2008.  At that time she submitted evidence, including a copy of a marriage certificate, showing the date and location of her marriage to the Veteran.  This reveals that he and the appellant were married in December 1946.  VA did not receive notice that he was married and had a dependent spouse until after his death in July 2008.  

Significantly, the record reflects that VA was never notified by the Veteran of his change in marital status.  The appellant acknowledges that he never filed a claim for benefits for dependents.  She asserts that he was never notified that he was eligible to apply for additional benefits for his dependent wife.   

The Board notes that the claims file appears to have been rebuilt and there is no copy of the notice sent to the Veteran informing him that veterans having a 30 percent or more rating may be entitled to additional compensation for a spouse; however, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  

Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for informing individuals of their entitlement to additional benefits upon the implementation of new statutes and there is no indication that the notice was sent to an incorrect address.  Id. at 339.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

The Board finds that the appellant's assertions alone that the Veteran he did not receive notification of the ability to apply for additional benefits for his dependent wife are not sufficient to rebut the presumption of regularity in the administrative process.  It must be presumed, therefore, that he was given proper notice.  

As noted herein, there is a presumption of regularity with respect to the mailing of such notice.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ("in the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties"'); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  

VA is not required to "prove" that the Veteran did receive the notice.  Rather, as a matter of law, it is the appellant who must rebut the presumption of regularity. She has not done so.

In essence, VA did not receive notice of the Veteran's marriage, and thus the existence of a dependent wife, at any point during his lifetime.  VA was notified by the appellant of her marriage to the Veteran the month after he died.  

Given that VA was not notified of a valid marriage until over half a century after the date of marriage to the Veteran, the earliest date that the appellant may be added to his award is the date of claim in July 2008.  See 38 U.S.C.A. § 5110(g) and (n); 38 C.F.R. § 3.401(b).  However, in addition to notifying VA in July 2008 of her marriage to the Veteran, she also notified VA of his death in June 2008.  A death certificate associated with the claims file reflects that he died in June 2008.  

Since the earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date, the Veteran was not entitled to additional compensation for his wife as he was already deceased.  See 38 C.F.R. § 3.31.

Where the law and not the evidence is dispositive, the claim should be denied on the basis that there is an absence of legal merit or that the claimant lacks entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no circumstance in which the appellant could ever be legally entitled to VA benefits.  

The provisions ov 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) impose obligations on VA in terms of its duty to notify and assist claimants.  Inasmuch as the Board has found that the law, and not the evidence, is dispositive in this case, the VCAA is not applicable and no further duty to notify or duty to assist is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

A retroactive effective date of December 1, 1978, for a grant of additional compensation for a dependent spouse is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


